Per Curiam,
The plaintiff was injured by stepping off a moving electric car. She testified that she did not know whether the car was in motion when she reached the back platform; her witnesses testified that it was then in motion and had run about thirty feet from the place where it had stopped to receive and discharge passengers. There was nothing to take the case out of the rule that it is negligence per se to step on or off a moving car: Hunterson v. Traction Co., 205 Pa. 568; Boulfrois v. Traction Co., 210 Pa. 263. The nonsuit was properly entered, and the judgment is affirmed.